49 So. 3d 863 (2010)
Michael Anthony TAMBASCO, Appellant,
v.
STATE of Florida, Appellee.
No. 5D10-553.
District Court of Appeal of Florida, Fifth District.
December 17, 2010.
James S. Purdy, Public Defender, and Leonard R. Ross, Assistant Public Defender, Daytona Beach, for Appellant.
Bill McCollum, Attorney General, Tallahassee, and Pamela J. Koller, Assistant Attorney General, Daytona Beach, for Appellee.
COHEN, J.
Michael Tambasco appeals the judgment and sentence finding a violation of probation. We affirm in part and reverse in part. There was substantial, competent evidence to support the trial court's finding that Mr. Tambasco violated conditions one and five of his probation. However, we reverse the sentence as it was general in nature, and did not specifically address the two counts for which Mr. Tambasco had been placed on probation. Scott v. State, 747 So. 2d 1018 (Fla. 3d DCA 1999). This resulted in the imposition of a fifteen-year Department of Corrections sentence on count two which exceeded the five-year statutory maximum.
AFFIRMED IN PART; REVERSED IN PART; and REMANDED for imposition of a corrected sentence.
MONACO, C.J., and EVANDER, J., concur.